91 F.3d 1365
96 Daily Journal D.A.R. 10,581, 96 DailyJournal D.A.R. 9924Fletcher CASEY, Jr., et al., on behalf of themselves and allothers similarly situated, Plaintiffs-Appellees,v.Samuel A. LEWIS, Director, Arizona Department ofCorrections, et al., Defendants-Appellants.
No. 93-17169.
United States Court of Appeals,Ninth Circuit.
Aug. 14, 1996..

On Remand from the United States Supreme Court.
Prior reports:  116 S.Ct. 2174;  773 F.Supp. 1365.
Before:  LAY,* PREGERSON, and O'SCANNLAIN, Circuit Judges.


1
The United States Supreme Court has reversed the decision of this court, reported at 43 F.3d 1261 (9th Cir.1994).  We therefore vacate the district court's order and remand this case for further proceedings consistent with the Supreme Court's opinion.



*
 The Honorable Donald P. Lay, Senior Circuit Judge, United States Court of Appeals for the Eighth Circuit, sitting by designation